Citation Nr: 0621570	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-35 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to April 
1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran's low back disorder is shown to be related to 
service.

2.  The veteran's right knee disorder and hemorrhoids are not 
shown to be related to military service, and arthritis is not 
shown by the evidence within one year from date of separation 
from service.


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A right knee disorder was not incurred in or aggravated 
by active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A hemorrhoid disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in January 2004 was sent from the RO 
to the veteran that satisfies the duty to notify provisions.  
The veteran was told of what was required to substantiate his 
claims and of his and VA's respective duties, and was asked 
to submit evidence and/or information to the RO.  The 
decision herein grants service connection for a low back 
disorder, and the January 2004 notice adequately informed the 
veteran of the information or evidence necessary to establish 
a disability rating or effective date.  Since service 
connection is being denied for the remaining disabilities on 
appeal, no disability rating or effective date will be 
assigned; there is consequently no possibility of any 
prejudice to the veteran if the notification is lacking with 
regard to informing the veteran of any assigned rating or 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including the 
service medical records, identified post-service treatment 
records, and the reports from relevant VA examinations 
conducted in November 2005.  For the veteran's hemorrhoid 
disability, VA examination or medical opinion is unnecessary, 
as the evidentiary record does not show that the veteran's 
claimed hemorrhoid disability is associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or is otherwise 
associated with military service.  38 C.F.R. § 3.159(c)(4); 
Compare Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
and Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, 
as there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, supra.
 
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Low back disorder

There is medical evidence that the veteran has a current 
diagnosis of degenerative joint disease of the lumbar spine 
as well as competent evidence linking this disorder to 
service.  The veteran maintains that he injured himself in 
service while playing basketball, and the service medical 
records confirm initial treatment for a lumbar strain and 
subsequent treatment for recurrence of lumbar strain and 
associated pain.  After consideration of the veteran's in-
service history of low back injury, the November 2005 VA 
examiner rendered the opinion that it is at least as likely 
as not that the veteran's current low back disorder is 
related to service.  Given the VA examiner's uncontroverted 
medical opinion, the evidence is in favor the claim, and the 
claim is granted.

Right knee, Hemorrhoids

The medical evidence of record includes current diagnoses of 
hemorrhoids and degenerative joint disease of the right knee, 
but the evidentiary record does not show that these 
disabilities are related to service.

The service medical records do not show a diagnosis of 
hemorrhoids or right knee degenerative joint disease or 
recurrent signs or symptoms consistent with the onset of 
these disorders.  Most significantly, the April 1983 
separation examination report shows no clinical abnormalities 
involving any body system, including the lower extremities, 
anus, and rectum.  Likewise, the report of medical history 
provided by the veteran at that time indicates no history of 
arthritis, swollen or painful joints, bone/joint/other 
deformity, "trick" or locked knee, piles or rectal disease, 
or any intestinal trouble.  

It is noted that the service medical records reflect a 
September 1975 diagnosis of a pulled right knee ligament, but 
no follow-up treatment was necessary, and the remainder of 
the service records through the date of discharge in 1983 are 
silent for any mention of a right knee ligament disorder.  
Consistent with the veteran's testimony, the service records 
show he was not placed on reduced physical profile due to the 
right knee injury.  In sum, the evidence tends to suggest the 
ligament strain was an acute disorder that healed without any 
chronic residuals.  The veteran asserts that he reinjured the 
knee in service, but the service medical records do not 
substantiate his assertion.  

The post-service medical records also support the conclusion 
that the veteran's claimed disabilities began after service, 
including beyond any presumptive period, and are not 
otherwise related to service.  The record is devoid of 
medical evidence dated in the years immediately following 
service separation; the post-service medical evidence of 
record is dated no earlier than late 2003, approximately 20 
years after service separation.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) 


(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

Consideration has also been given to the veteran's 
contentions regarding the etiology of his claimed 
disabilities, but neither the Board nor laypersons can render 
opinions requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Health professionals, however, are experts 
and are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, there is no competent opinion 
addressing the etiology of the veteran's hemorrhoids, and as 
discussed above, the evidence is insufficient to warrant 
development for such an opinion.  With regard to the right 
knee, the only competent opinion addressing etiology is that 
of the November 2005 VA examiner who stated, after 
consideration of the veteran's medical history, including the 
documented knee injury in service, that it is less likely 
than not that the right knee degenerative joint disease is 
related to service.  This opinion was rendered after a 
thorough review of the claims file, and it is consistent with 
other substantial evidence of record.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Board concludes that 
this uncontroverted medical opinion is highly probative 
against the knee disorder claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran's current hemorrhoids and degenerative joint 
disease of the right knee are not related to service and that 
arthritis did not manifest within the first year after 
service separation, the preponderance of the evidence is 
against the veteran's claims, and they must be denied.




ORDER

Service connection for a low back disorder is granted.

Service connection for a right knee disorder is denied.

Service connection for hemorrhoids is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


